Barker, J.
1. The publications of January 7 and 9 were admitted at the trial to have been made by the defendant, and it is not contended that the language was not defamatory. The defences of the truth of the charges and that the plaintiff authorized and consented to the publication of January 7, raised questions of fact upon which the evidence was conflicting, and which were for the jury. The remaining defence of privilege, that'the publications were fair reports of judicial proceedings, was also for the jury. If we should assume that the complaint and warrant of January 6 was a judicial proceeding within the meaning of the law of privileged communications whether the publication of January 7 relating to that complaint and the publication of *396January 9 relating to the trial upon it, were fair reports of judicial proceedings, depended in each instance in part upon oral testimony the truth of which was a question for the jury, and it was for them to say whether the defence was established. Wright v. Lothrop, 149 Mass. 385, 390. Howland v. Blake Manuf. Co. 156 Mass. 543, 572. These considerations show that the exceptions to the refusal to give the first, second, seventh and ninth requests, and to the action of the judge in leaving to the jury the questions whether the articles contained a fair report of judicial proceedings and fair comment thereon were not well taken. The action of the judge was at least sufficiently favorable to the defendant. The exceptions to the' refusal to give the fifth and sixth requests are waived by the defendant’s brief.
2. The defendant argues its exception to the exclusion of the writ and declaration in the case of Parker v. Griffith, and does not argue its exception to the exclusion of the record of that action. The writ was sued out on January 7 and the declaration filed on February 3, and the first trial was on March 19, 1897. The plaintiff in the trial of the case at bar waived all damages from that date. It was not until that date that the declaration in Parker v. Griffith could have been given to the public and then only as a part of a fair report of the trial, -nor was the declaration itself open to public inspection. Cowley v. Pulsifer, 137 Mass. 392, 396. To hold that the victim of a libel by merely filing a declaration in legal proceedings for redress mitigates the damages recoverable by himself from a third person who has independently published substantially the same libel would be a perversion of justice.
3. We see no error in the admission of the testimony of the plaintiff tending to show the amount of his professional income before and after the publication of the alleged libels, the conduct and treatment of his patients and acquaintances or his own feelings. The declaration alleged that he was a physician, and that he had been caused annoyance, and had been disgraced and subjected to loss of reputation and of business and greatly damaged in his profession as a physician and had suffered in his credit and good name. The evidence excepted to tended to prove these allegations, and the form of the questions was care*397fully guarded by the presiding judge, and all the elements of damage were “ natural consequences of a manifestly injurious act.” Burt v. Advertiser Newspaper Co. 154 Mass. 238, 245.

Exceptions overruled.